- FILED
= CHARLOTTE, NC

 

AO 91 (Rev. 08/09) Criminal Complaint

ocr Ud ZUlg
UNITED STATES DISTRICT COURT .

° US DISTRICT COURT
for the . WESTERN DISTRICT OF NC

Western District of North Carolina -

United States of America
Vv.

(1) Austin Tyler LITCHFIELD, (2) Randy
MARTINEZ, (3) Chang “CAM” YANG, (4) Chang
“DAWB” YANG, (5) CHOU YANG, (6) NICHOLAS
YANG, (7) PENG YANG, and (8) SUSAN YANG

Defendant(s)

Case No. 3:19-mj- FJ / +

New Nee Nee Nee? Nee See”

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of ‘March 2019 to present in the county of Catawba in the
Western District of North Carolina , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. 846, 841(a), 841(b)(1)(A) Conspiracy to distribute/PWID 500+ grams of methamphetamine

Other charges per Arrest Warrants | Other charges per Arrest Warrants |

¢ |

This criminal complaint is based on these facts:

@ Continued on the attached sheet..

Cannplaindat: 5 ‘signathire

Joseph B. Barringer, HSI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: 09/09/2019 £ J ( 4 ee

Judge's signature

 

City and state: Charlotte, North Carolina U.S. Magistrate Judge David S. Cayer

Printed name and title
ATTACHMENT A:
Affidavit in Support of Criminal Complaint and Arrest Warrants for
(1) Austin Tyler LITCHFIELD, (2) Randy MARTINEZ, (3) Chang “CAM” YANG, (4)
Chang “DAWB” YANG, (5) CHOU YANG, (6) NICHOLAS YANG, (7) PENG YANG,

and (8) SUSAN YANG

I, Joseph B. Barringer, Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations (HSI), being duly sworn and deposed, state as
follows:

BACKGROUND/AINTRODUCTION

1. Your Affiant is an investigator or law enforcement officer of the United States within
the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United
States who is empowered to conduct investigations of, and to make arrests for, the offenses
enumerated in Title 8, 18, 19, 21, 31 United States Code and other related offenses.

2. Jam an investigator or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is
empowered to conduct investigations of, and to make arrests for, the offenses enumerated in
Title 8, 18, 19, 21, 31 United States Code and other related offenses. I was previously employed
as a criminal investigator with the North Carolina Department of Crime Control and Public
Safety, Alcohol Law Enforcement Division, for three years. I have been employed as a Special
Agent with Homeland Security Investigations (HSI) and its predecessor agency, Immigration and
Customs Enforcement, since December 14, 2003, during which time I have completed the
Criminal Investigator Training Program and the Immigration and Customs Enforcement, Special
Agent Training programs at the Federal Law Enforcement Training Center.

3. I am currently assigned to a Narcotics and Bulk Cash Smuggling Group in the

Charlotte, North Carolina HSI office and have conducted investigations focusing on international

1 of 18

 

 

 

 
narcotics trafficking involving the unlawful importation, transportation, and distribution of
controlled substances and related money laundering activities. Through investigations and
training, I have become familiar with the methods and schemes employed by narcotics dealers to
obtain, smuggle and distribute illegal narcotics. I have also become familiar with and utilized a
wide variety of investigative techniques, including the use of pen registers, trap and trace
devices, and wire communications intercepts. I am currently one of the assigned case agents of
the investigation referred to in this Affidavit, which is comprised of representatives from HSI
and various other state, county, and city police agencies.

4. As a result of my personal participation in the investigation of matters referred to in
this Affidavit, and based upon reports made to me by other law enforcement officials, I am
familiar with the facts and circumstances of this investigation. The information contained in this
Affidavit is provided for the limited purpose of establishing probable cause in support of a
criminal complaint and arrest warrants for the above-captioned Defendants; therefore, I have not
included each and every fact known to me concerning this investigation.

SYNOPSIS OF INVESTIGATION

5. Since 2012, HSI, in conjunction with the North Carolina State Bureau of Investigation
(SBI) and various local law enforcement agencies, has targeted an extensive network of
methamphetamine distributors operating in the Western District of North Carolina as part of
Operation Dixie Crystal, an OCDETF investigation. Those efforts have resulted in the federal
arrest and prosecution of more than 200 methamphetamine traffickers responsible for the
clandestine introduction and distribution of methamphetamine within this district, and various
sources of supply identified and arrested outside this district. This collaborative effort has also

resulted in the seizure of more than 100 pounds of methamphetamine, $1,000,000 in United

2 of 18

 

 
States currency and more than 60 firearms.

6: This case involves, among other investigative tools, searches of drug-laden parcels sent
interstate, controlled deliveries of such parcels, use of confidential informants, and utilization of
court-authorized interception of wire (voice) and electronic (text) communications. On June 17,
2019, the investigative team initiated the 30-day interception of communications over the device
used by Cheng “CAM” YANG, assigned cell phone number 828-461-6197 (“Target Telephone
#1”). On July 17, 2019, the investigative team initiated the interception of communications over
the device used by Cheng “CAM” YANG, assigned cell phone number 828-461-1805,
subscribed to SUSAN YANG, 3757 Deal Road, Claremont, North Carolina (“Target Telephone
#3”).! That second interception has been extended and is currently ongoing and is set to expire
on September 15,2019. Because the speakers captured on the wiretap use coded language and in
a manner particular to drug traffickers, I include parenthetical explanations in quoted portions in

this Affidavit.

7. The facts establishing probable cause for the arrest of the Defendants is set for, per

Defendant, as follows:
(1) Austin Tyler LITCHFIELD
8. On April 1, 2019, law enforcement conducted a controlled delivery of a parcel
containing marijuana to a “trap house” (used for purposes of narcotics transactions) used by
Cheng “CAM” YANG located at 3025 Hileman Street, Newton, North Carolina. Later that day,
law enforcement executed a search watrant at the trap house and seized, among other things,
approximately 379 grams of methamphetamine and arrested CAM YANG. On May 1, 2019, law

enforcement searched CAM YANG’s phones seized on April 1% and discovered text messages

3 of 18

 

 
with Defendant Austin LITCHFIELD that memorialized LITCHFIELD’s prior shipments of
drug-laden parcels to CAM YANG.

9. On April 24, 2019, the investigative team intercepted a box with $40,000 in U.S.
currency outbound for California that NICHOLAS YANG had placed in the mail and addressed
to LITCHFIELD’s wife at LITCHFIELD’s correct address.

10. On June 3, 2019, the investigative team conducted a “trash pull” from 5990 Oxford
School Road, Claremont, North Carolina, which revealed packaging materials consistent with
drug trafficking, as well as documents containing LITCHFIELD’ name (and co-conspirator
NICHOLAS YANG’s name).

11. Intercepts over Target Telephone #1 captured a call in which LITCHFIELD told CAM
YANG to use “burner phones” (which have no true subscriber information and are used for short
periods of time to avoid law enforcement detection) and the “Telegram” application. In the call,
they described their relationship and confirmed that LITCHFIELD was the person sending CAM
YANG the drug-laden packages.

12. On June 28, 2019, CAM received an incoming call from LITCHFIELD, who said,
“Alright, listen. Uh, just, after this number, after we hang up, this is gone (meaning that
LITCHFIELD would stop using his current “burner phone”). I got ten six today, they want me
using, um. Um, oh this, this fucking best quality shit that you ever got from out here from us”
(referring to 10 packages of narcotics and the quality of the drugs) and YANG asked, “What?
What?...Say that again.” LITCHFIELD said, “Yeah. This stuff is probably the best stuff that
I’ve ever sent you guys. This stuff, this shit’s fire.” LITCHFIELD continued, “Like these are,

these are people that no one out here really even fuck with, you know? You guys wouldn’t even

 

1 SUSAN YANG lives at 5990 Oxford School Road, Claremont; and CHOU YANG and PENG YANG
live at 3757 Deal Road, Claremont. It is not clear why the phone was registered under SUSAN’s name

4 of 18

 

 
try, I mean, you guys talk about like [U/l] stuff. They make us feel small, bro, very, very, very
small...Like, like [U/I]...But uh, I mean, I didn’t try it but that shit look like fire, bro. That shit
look like it could fire... That shit look like crystals, and there was chunks bro. Probably like five
of your fists. Like that. So like, like medium chunks” (referring to size, shape and quality of the
crystal methamphetamine). YANG said, “Okay. Hey, weil, hit me up, then [U/I] okay?”
LITCHFIELD said, “Well, yeah, it wasn’t no solid shit, and it wasn’t no like, shakes, it was like
medium chunks” and YANG asked, “Beautiful, man?” LITCHFIELD said, “Yeah, it looked
really good. It was like the size of like two ice cubes put together. Like...It’s very, yeah, like
that. It was the first time ever, bro, like if I, if I could just kept some” (referring to the shape and
size of the crystal methamphetamine).
Randy MARTINEZ »

13. Defendant Randy MARTINEZ works with LITCHFIELD at Rover Kennels and sends
drug-laden parcels for LITHCFIELD to CAM YANG.

14, On July 26, 2019, CAM YANG and Defendant MARTINEZ were intercepted over
Target Telephone #3. CAM YANG addressed MARTINEZ as “Randy.” (I note that I
investigated the phone MARTINEZ used and the name associated with that prepaid phone is
“Randy Martinez.”) CAM YANG asked if everything is okay. MARTINEZ said “Boy” (Austin
LITCHFIELD) dropped his Android (meaning that LITCHFIELD changed phones), so “Boy”
told MARTINEZ to hit CAM YANG up (call him). MARTINEZ said everything was sent
“today” and should arrive to CAM YANG “tomorrow.” YANG told MARTINEZ that “this”
(drug business) is between MARTINEZ and CAM YANG, CAM YANG wants MARTINEZ to
contact CAM YANG, and CAM YANG will make sure that MARTINEZ gets a cut (profit) out

of “this.” CAM YANG said that LITCHFIELD has been “bullshitting around” and has been

 

but under the address for CHOU and PENG.

5 of 18

 

 

 

 
hurting CAM YANG’s business. CAM YANG told MARTINEZ that the number he (YANG)
was currently using was his private number, so MARTINEZ should keep in contact with YANG.
CAM YANG told MARTINEZ that, every time MARTINEZ is told to send something, he
should call and let CAM YANG know, to send YANG an address, and YANG will give a little
cut to MARTINEZ every week. YANG told MARTINEZ to tell LITCHFIELD to call YANG as
soon as possible. MARTINEZ said “the other one” (a drug-laden parcel) should be sent out
when LITCHFIELD gets back. YANG asks which “other one,” and MARTINEZ said
LITCHFIELD only sent one and not the other one, $0 MARTINEZ wasn’t sure what
LITCHFIELD was referring to.

15. On July 28, 2019, over Target Telephone #3, CAM YANG asked MARTINEZ if
MARTINEZ had said they sent another package to arrive on Monday. MARTINEZ said not to
his knowledge. YANG asked if MARTINEZ only sent that one package then, and MARTINEZ
affirmed. YANG stated “Austin” (LITCHFIELD) was talking about having sent another
package. MARTINEZ again said not that he knows of, but it is a possibility. YANG asked if
it’s always only MARTINEZ that sends it, and MARTINEZ replied for the most part, yes.
YANG then asked if Austin (LITCHFIELD) was back from Kansas, and MARTINEZ said he’s
not sure. YANG said he’s going to call him [possibly Austin LITCHFIELD] and see what he
says. YANG repeated that he thought there was another package, but YANG wasn’t sure what
this was all about.

16. On July 31, 2019, over Target Telephone #3, CAM asked MARTINEZ if Austin
(LITCHFIELD) was nearby MARTINEZ. MARTINEZ said MARTINEZ was at work. YANG

asks for Austin’s phone number, and MARTINEZ provided it to him.

6 of 18

 
Cheng “CAM” YANG

17. “CAM” YANG has prior convictions for Threatening (phone) in 2007, Larceny and
Misdemeanor B&E in 2007.

18. On April 1, 2019, law enforcement was alerted to a package going to 3025 Hileman
Street, Newton, which contained 10 pounds of marijuana. Law enforcement obtained and
executed a search warrant on 3025 Hileman Street, where they found and seized, among other
things, 10 pounds of marijuana, approximately 379 grams of methamphetamine, and two cell
phones. They arrested CAM YANG and a female who was present.

19. On April 4, 2019, the investigative team listened to CAM YANG’: jail phone calls and

found out about a second package that was en route to YANG. The investigative team obtained

and executed a search warrant on a 50-pound box en route to 3025 Hileman Street and found and
seized 40 pounds (18 kilograms) of crystal methamphetamine.

20. On May 6, 2019, the investigative team conducted a trash pull from 5990 Oxford
School Road and recovered packaging material consistent with drug trafficking that had trace
amounts of methamphetamine on it.

21. On May 13, 2019, the investigative team conducted a trash pull from 5990 Oxford
School Road and recovered more packaging material consistent with drug trafficking that had
trace amounts of methamphetamine.

22. On May 14, 2019, the investigative team obtained and executed a search warrant of a
third parcel in California, which CAM YANG sent to LITCHFIELD, and it contained $60,020 in
U.S. currency.

23. On May 20, 2019, the investigative team conducted a trash pull from 5990 Oxford

School Road and recovered more packaging material consistent with drug trafficking.

7 of 18

 
24. On June 3, 2019, the investigative team conducted a trash pull from 5990 Oxford
School Road and recovered more packaging material consistent with drug trafficking, documents
containing LITCHFIELD’s name and NICHOLAS YANG’s name.

25. On June 4, 2019, law enforcement obtained a package from UPS that contained 9.2
kilograms of methamphetamine that was addressed to a “Rico Gibson” at 3757 Deal Road
Claremont (the address of CHOU YANG and PENG YANG, which was the registered address
for Target Telephone #3). The package was originally set for delivery on June 1, 2019 but UPS
did not set the parcel for delivery in time for delivery that day. UPS personnel noticed a tear in
the box and could see a white, Styrofoam cooler contained inside the box and feared it contained
perishable food items, so it was stored in a refrigerated storage container at UPS over the
weekend. On June 4, 2019, UPS attempted to deliver the parcel, when delivery was attempted,
PENG YANG denied it. (I submit, based on training and experience, that drug traffickers often
deny receipt of packages that are delayed because they are aware that it is possible the delay was
caused by law enforcement operations.) Following the denial of the package by PENG YANG,
UPS personnel opened the parcel, independent of law enforcement involvement and found it to
contain packages of methamphetamine. At that time, UPS turned the parcel over to law
enforcement for further investigation.

26. In July, the investigative team interviewed an informant who stated that she/he had
been trafficking methamphetamine with CAM YANG, from whom she/he had obtained five to
eight kilograms of methamphetamine.

27. On July 19, 2019, the investigative team followed CAM YANG to Burke County in
reference to a package coming to 4190 Ford Hill Road, Morganton. The second Cheng Yang

(DAWB) was the subject that met with CAM YANG and delivered the package to him.

8 of 18
28. On July 25. 2019, over Target Telephone #3, NICHOLAS YANG told CAM YANG
that he (NICHOLAS) was at “grandma’s house” (that is, CHOU YANG’s residence at 3757 Deal
Road). CAM YANG told NICHOLAS to go up to “Auntie SUSAN’s” (that is, SUSAN
YANG’s residence at 5990 Oxford School Road), and get the very top box, take out the bag
inside the grocery bag and weigh out five “zeroes” (code for five ounces), that “Vana” will come
get it and give NICHOLAS $1,600. CAM told NICHOLAS to call CAM back after NICHOLAS
was done. NICHOLAS asked if CAM wanted NICHOLAS to weigh all of it. CAM told
NICHOLAS to weigh the whole bag, however much was in there.

29. On July 29, 2019, the investigative team located the property that CAM YANG is
believed to have purchased, at 3120 Anderson Street Claremont, North Carolina. Also that day,
the investigative team utilized a confidential informant to conduct a controlled purchase of three
pounds (1,363 grams) of methamphetamine from CAM at 3757 Deal Road for $16,000, which
the informant placed into a Camry parked in the driveway. At first, CAM called to say his
“people” couldn’t find the money, but after a while, they located it.

30. On August 13, 2019, CI #1 informed CAM YANG that he had been stopped in
Caldwell County with approximately $17,000 of CAM’s money. YANG told him to go to 3757
Deal Road and bring the receipt. CAM called PENG YANG and informed him to supply CI #1
with two pounds of methamphetamine if the paperwork looked legitimate. PENG YANG
reviewed the documents and provided CI #1 with an additional two pounds of
methamphetamine.

Cheng “DAWB” YANG
31. On August 9, 2016, a confidential informant purchased 14 grams of methamphetamine

from unknown Asian male on consignment in Alexander County. Seven days later, law

9 of 18

 
enforcement made a controlled payment of $800 for the methamphetamine to Cheng “DAWB”
YANG.

32. On April 1, 2019, the investigative team searched CAM YANG’s cellular telephones
and discovered revealed text messages memorializing his historical narcotics-based relationship
with DAWB YANG.

33. Intercepts of Target Telephone #3 revealed frequent communication between CAM
YANG and DAWB and demonstrated that DAWB had received multiple drug-laden parcels for
CAM and had distributed methamphetamine obtained from CAM.

34. On July 31, 2019, UPS delivered a package addressed to “Jane Harmon” at 4190 Ford
Hill Road, Morganton (DAWB YANG’s residence). CAM YANG, DAWB YANG, and Lailia
Yang all spoke on the phone about the timing of the delivery and concerns about DAWB being
slow to respond to CAM via telephone. Lailia arrived, confirmed no police presence, and put
DAWB on her phone with CAM. Once CAM was satisfied, he stated he was on his way. A
short time later, the investigative team confirmed CAM arrived at 4190 Ford Hill Road, where he
stayed with Lailia and DAWB for a couple hours. CAM then left and went back home to Oxford
School Road. Lailia and DAWB traveled in separate vehicles to the Fish Game place next to
Citgo and were there until after 1:00 a.m.

35. On August 3, 2019, over Target Telephone #3, DAWB YANG asked CAM YANG,
“Hey, have you check on the package to see what happened?” CAM replied, “Yeah... Uh... It’s
going to be fucking Monday.” DAWB said, “Ok. So, I’m gonna need some. Ok?” CAM said,
“Ah.. I only got ah.. I think ah... one hp (half pound) left only. Oh, no, no, six zeros (six
ounces of methamphetamine) only.” DAWB said, “Six zeros only will not last me, bro. Ok.

Then six zeros. Then.. Umm.. if you bring six zeros for me. Then... Monday then, you, Monday

10 of 18

 

 
you will bring...”"CAM replied, “10 more.”
CHOU Cheng YANG

36.On May 16, 2019, law enforcement interviewed a cooperating defendant who
identified CAM YANG as his/her methamphetamine source of supply and 3757 Deal Road
(CHOU YANG’s residence) as the location where he/she conducted the transactions with CAM.
The cooperating defendant stated that he/she saw the “mother” (presumably CHOU YANG)
outside the house while he/she obtained drugs from a car in the driveway.

37. On June 4, 2019, law enforcement obtained a package from UPS that contained 9.2
kilograms of methamphetamine that was addressed to a “Rico Gibson” at 3757 Deal Road
Claremont. The package was originally set for delivery on June 1, 2019 but UPS did not set the
parcel for delivery in time for delivery that day. UPS personnel noticed a tear in the box and
could see a white, Styrofoam cooler contained inside the box and feared it contained perishable
food items, so it was stored in a refrigerated storage container at UPS over the weekend. On
June 4, 2019, UPS attempted to deliver the parcel, when delivery was attempted, PENG YANG
denied it. (J submit, based on training and experience, that drug traffickers often deny receipt of
packages that are delayed because they are aware that it is possible the delay was caused by law
enforcement operations.) Following the denial of the package by PENG YANG, UPS personnel
opened the parcel, independent of law enforcement involvement and found it to contain packages
of methamphetamine. At that time, UPS turned the parcel over to law enforcement for further
investigation.

38. On July 29, 2019, law enforcement found CI #1 in possession of $16,720. He/she
cooperated and stated that CAM YANG was his source of supply for methamphetamine and CI

#1 was en route to pay the money and get a re-supply of methamphetamine. Investigators

11 of 18

 
utilized CI #1 to make a controlled payment of the $16,720 to 3757 Deal Road. CI #1 left the
money in a car outside the residence and took possession of approximately three pounds of
methamphetamine that CAM had directed PENG YANG put into the'car.

39, Also on July 29, at 2:22 p.m., CAM YANG called PENG YANG?’s phone and CHOU
YAN G answered it. CAM referred to the female as “mom.” CHOU said PENG is in his room
and said “the things” (methamphetamine) are still in the car. She told-CAM not to hang up and

she will go check again. After a long pause, CHOU returned to the phone and told CAM “the

things” (methamphetamine) are still in the car in the bag in front and had not yet been picked up. ~

CHOU advised CAM she will help look out for it (the money delivered once the
methamphetamine was picked up). Later, at 2:39 p.m., CAM called PENG’s phone and CHOU
answered the phone again. CAM told CHOU the money had arrived and for CHOU to go count

it. YANG told CHOU it should be $16,720. CHOU told YANG she will go get the money.

40. At 2:51 p.m., CHOU called CAM and advised she looked inside the vehicle and .

nothing was there. CAM then called CI #1 and asked CI #1 where he/she put the money. CI #1
advised he/she put the money in the dash. CAM hung up with CI #1 and advised CHOU the
money was in the dash. CHOU went outside and looked in the dash with CAM still waiting on
the phone. CAM then called CI #1 back and explained there was no money in the dash. CI #1
once again advised the money was in the dash of the brown Camry. CI #1 further advised the
money was not in a bag that it was just rubber banded up. CAM ended the call with CI #1 and
asked CHOU where PENG was. PENG got on the phone and CAM asked if PENG got the
money. PENG advised he didn’t get it but would call CAM on his phone. At 2:57 p.m., CAM
called CHOU, who advised CAM she went outside to the car but didn’t see anything. CHOU

said “dad” doesn’t have it, no one has it, so “the man” (CI #1) probably didn’t put the money in

12 of 18

 
there. CAM asked CHOU if “dad” was outside. CHOU advised “dad” was outside cutting the

grass. At 2:58 p.m., PENG called CAM, who asked PENG if they got “it” (the money). PENG

advised he didn’t know because CHOU went outside, and he was waiting for her to come inside.
41. At 3:06 p.m., PENG called CAM and said he (PENG) should have went out there to

get “it.” PENG advised CHOU had been “losing her mind” (worried about the money). PENG

said he has to hang up because he needs to bag it up. CAM told PENG to count it and it should .

be $16,720. .PENG said he will count the money first, then call CAM back.

42.On August 13, 2019, CI #1 informed CAM YANG that he had been stopped in
Caldwell County with approximately $17,000 of CAM’s money. CAM told him to go to 3757
Deal Road and bring the receipt. YANG called PENG YANG and informed him to supply CI #1
with two pounds of methamphetamine if the paperwork looked legitimate. PENG reviewed the
documents and provided CI #1 with an additional two pounds of methamphetamine.

43, August 22, 2019, CI #1 conducted a controlled payment of $6,000 to CAM YANG,
who directed CI #1 to 3757 Deal Road, where CI #1 met with PENG YANG, showed PENG the
HSI notice of seizure, and supplied PENG with $6,000.

NICHOLAS YANG

44, On April 24, 2019, the investigative team intercepted a box with $40,000 in US.
currency outbound for California that NICHOLAS YANG had placed in the mail and addressed
to LITCHFIELD’s wife at LITCHFIELD’s correct address.

45.On April 29, 2019, the investigative team intercepted a second box, this one with
$60,000 in U.S. currency, outbound for California that NICHOLAS YANG had placed in the
mail.

46. On July 25. 2019, over Target Telephone #3, NICHOLAS YANG told CAM YANG

13 of 18

 
that he (NICHOLAS) was at “grandma’s house” (that is, CHOU YANG’s residence at 3757 Deal
Road). YANG told NICHOLAS to go up to “Auntie SUSAN’s” (that is, SUSAN YANG’s
residence at 5990 Oxford School Road), and get the very top box, take out the bag inside the
grocery bag and weigh out five “zeroes” (code for five ounces), that “Vana” will come get it and
give NICHOLAS $1,600. CAM told NICHOLAS to call CAM back after NICHOLAS was done.
NICHOLAS asked if CAM wanted NICHOLAS to weigh all of it. CAM told NICHOLAS to
weigh the whole bag, however much was in there.

47. On August 15, 2019, the investigative team followed NICHOLAS YANG and another
subject to a Fort Mill, South Carolina post office, where NICHOLAS sent a package through the
U.S. Postal Service that contained $50,000 in United States currency.

PENG YANG

48. PENG YANG has prior convictions for, among other things: Possessing Stolen Goods
in 2005 (2 cases) and in 2006. |

49, On July 29, 2019, as described above in this Affidavit, law enforcement found CI #1 in
possession of $16,720 and utilized CI #1 to make-a controlled purchase of 3 pounds of
methamphetamine that CAM YANG directed PENG YENG to place into a vehicle outside of his
residence. As also described in those prior paragraphs, there was a series of calls between CAM
and PENG and CHOU YANG in which they described looking for, and eventually finding, the
money in the car after CI #1 left it there. PENG agreed to count up the money for CAM.

50. On August 13, 2019, CI #1 informed CAM YANG that he had been stopped in
Caldwell County with approximately $17,000 of CAM’s money. CAM told him to go to 3757
Deal Road and bring the receipt. CAM called PENG YANG and informed him to supply CI #1

with two pounds of methamphetamine if the paperwork looked legitimate. PENG reviewed the

14 of 18

 
documents and provided CI #1 with an additional two pounds of methamphetamine.

51. August 22, 2019, CI #1 conducted a controlled payment of $6,000 to CAM YANG,
who directed CI #1 to 3757 Deal Road, where CI #1 met with PENG YANG, showed PENG the
HSI notice of seizure, and supplied PENG with $6,000.

SUSAN YANG

52. Defendant SUSAN YANG, who lives at 5990 Oxford School Road, is the named
subscriber for Target Telephone #3. She is also the subscriber of at least four other phones used
by the YANG drug trafficking organization (DTO).

53. As described above in this Affidavit, the investigative team conducted numerous trash

pulls from 5990 Oxford School Road and on several occasions recovered packaging material |

consistent with drug trafficking that had trace amounts of methamphetamine.

54. On July 25, 2019, over Target Telephone #3, SUSAN YANG told CAM YANG she
has the $400 from last night from Wendy and NueNue (both known drug traffickers). CAM told
SUSAN to hold on to it. Also on July 25", SUSAN sent a text message to CAM, “Yij Thai said
something about u said u was gonna help us out this week with some $$. Was wondering if we
can get it 2morr so I can deposit it in the bank asap.” YANG replied, “OK”. SUSAN wrote,
“thanks for helping out”. |

55. On July 27, 2019, over Target Telephone #3, CAM YANG called SUSAN YANG and
asked if “Vana” gave the money to SUSAN. SUSAN said yes, Vana gave her $500. CAM said
he was just wondering, and SUSAN asked if CAM knew where the money was. CAM said no,
and SUSAN said it was where CAM told “Steven” to put it, it’s in the black drawer by the
computer.

56. The YANG DTO was, as described above in this Affidavit, a frequent user of the

15 of 18

 
postal system to deliver drugs and send back money payment. On July 30, 2019, SUSAN
YANG attempted to secure a P.O. Box for the DTO, but she gave up when she learned she
would have to use a government identification card to do so.

57. On July 31, 2019, SUSAN YANG sent a text message to CAM YANG, “I’m at
cookout grabbing food for pao and em, there’s hella cops on 70 for something. Be careful if u
come down on 70 right b4 Bojangles!” YANG replied, “I’m at your crib but got cha”.

58. On August 6, 2019, SUSAN YANG sent a text message to CAM YANG, “Checkpoint
down on 16 coming from Springs Road.” YANG replied, “OK”. SUSAN wrote, “About time u
replied, thought they done got u lol!”

CONCLUSION
I submit that there is probable cause for a criminal complaint against, and arrest warrants
for the following Defendants and charges:
(1) Austin Tyler LITCHFIELD

e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine;

 

e Onor about July 29, 2019, distribution and possession with intent to distribute 500 grams
or more of methamphetamine, and aiding and abetting the same.

(2) Randy MARTINEZ

e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine;

e On or about July 29, 2019, distribution and possession with intent to distribute 500 grams
or more of methamphetamine, and aiding and abetting the same.

(3) Chang “CAM” YANG
e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine;

 

e On or about April 1, 2019, possession with intent to distribute 50 grams or more of
methamphetamine;

e On or about April 4, 2019, attempted possession with intent to distribute 500 grams or
more of methamphetamine;

16 of 18

 
e On or about June 4, 2019, attempted possession with intent to distribute 500 grams or
more of methamphetamine;

e Onor about July 29, 2019, distribution and possession with intent to distribute 500 grams
or more of methamphetamine, and aiding and abetting the same; and

e On or about August 13, 2019, distribution and possession with intent to distribute 500
grams or more of methamphetamine, and aiding and abetting the same.

 

(4) Chang “DAWB” YANG 7
e Conspiracy within the Western District of North Carolina to distribute and to possess L
with intent to distribute 500 grams or more of methamphetamine.

(5) CHOU YANG
e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine;

e On or about June 4, 2019, attempted possession with intent to distribute 500 grams or
more of methamphetamine, and aiding and abetting the same;

¢ Onor about July 29, 2019, distribution and possession with intent to distribute 500 grams
or more of methamphetamine, and aiding and abetting the same; and

e On or about August 13, 2019, distribution and possession with intent to distribute 500
grams or more of methamphetamine, and aiding and abetting the same.

(6) NICHOLAS YANG
e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine.

(7) PENG YANG
e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine;

 

e On or about June 4, 2019, attempted possession with intent to distribute 500 grams or
more of methamphetamine, and aiding and abetting the same;

e On or about July 29, 2019, distribution and possession with intent to distribute 500 grams
or more of methamphetamine, and aiding and abetting the same; and

e On or about August 13, 2019, distribution and possession with intent to distribute 500
grams or more of methamphetamine, and aiding and abetting the same.

(8) SUSAN YANG
e Conspiracy within the Western District of North Carolina to distribute and to possess
with intent to distribute 500 grams or more of methamphetamine.

17 of 18
Therefore, I respectfully request that the Court issue the Complaint and Arrest Warrants.

7 » " ‘ :
AFFTANT, SPECIAL-AGENTL JOSEPH B. BARRINGER I
HOMELAND SECURITY INVESTIGATIQ : | |

AUSA Steven R. Kaufman has reviewed this Affidavit.

Subscribed and sworn to by me this 9" day of September 2019.

OJ ( Ct

THE HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

18 of 18
